CAVANAH, District Judge.
The controversy relates to the sole question which was presented to the referee as to whether or not the lot in question and the insurance of $1,433.96 on the building is exempt under the homestead law of the state (C. S. Idaho § 5437 et seq.). The item of $717.60 insurance on the fixtures in the building is not now contended for by the bankrupt.
It appears from the record that the bankrupt filed a declaration of homestead on the lot and building on September 11,1931. His wife filed suit for divorce, and on October 31, 1931, she obtained an absolute decree of divorce. On October 15, 1931, while the divorce suit was pending, the building on the lot and the fixtures therein were destroyed by fire and the insurance thereon was later adjusted at $1,433.96 on the building and $717.-60 on the fixtures. On January 2, 1932, the bankrupt filed his petition in voluntary bankruptcy, and on January 7, 1932, he was adjudged a bankrupt.
When the decree of divorce was granted to the bankrupt’s wife, he ceased to be the head of a family, which is the requirement under the laws of the state in order to sustain a declaration of homestead. Therefore, the exemption claimed by him under said declaration of homestead and the insurance thereafter derived from the building do not come under the exemption laws of the state and should be regarded to be among the general assets of his estate and subject to administration by the trustee.
Accordingly, an order will be entered sustaining the order of the referee filed on April 6, 1932.